Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response of 5/17/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a computer and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of managing clinical laboratories, which is considered to be a certain method of organizing human activities as will be explained below.
  Using claim 1 as a representative example that is applicable to claim 14, the abstract idea is defined by the elements of:
data from the analyzers are gathered and stored; and 
show a user-customizable screen comprising at least first and second regions, the first region showing conditions of analyzers in the clinical laboratory, and the second region showing performance of analyzers in the clinical laboratory, wherein the user-customizable screen comprises the first and the second regions displayed in different positions [and/or different sizes according to a user].

The above limitations are reciting a process of obtaining data related to analyzers in a clinical laboratory environment, and presenting data to the user that represents information about the clinical laboratory performance.  This is claiming a data collection step and a data display step that is trying to define the display by the data that is being displayed.  This is claiming a management function that is a commercial activity as far as it is known in the art that organizations and clinical laboratories are managed and data about their operation is obtained and analyzed, which is essentially what the entire field of “operations research” is all about.  Collecting data about an organization and how it operates, including for clinical laboratories, is considered to fall into the category of being a certain method of organizing human activities and is a management function that allows human beings to manage the clinical laboratories in a better manner.  This is the act of performing operations research to better refine management of an organization.  The claimed data can be shown on paper via an easel display where the claimed data is located in two regions of a large piece of paper.  This defines a certain method of organizing human activities in the opinion of the examiner.
The additional elements of the claim are considered to be the claimed controller connected through a network to a database to which analyzers in the clinical laboratory are connected, and the display that is under control of the controller.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of computers connected through a network, and the claimed display to display data, that are all being used as a tool to execute the abstract idea, see MPEP 2106.05(f) and/or 2106.05(h) (link to computer implementation).  The claim is simply instructing one to practice the abstract idea by using a generically recited computer with a controller connected to a database through a generically recited network to perform the steps that define the abstract idea (collecting data and merely presenting the data for display).  This does not amount to more than a mere instruction to implement the abstract idea on a computer connected via a network such as the Internet (the web) and that has an interface/display of some kind, all generically recited.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
With respect to the amended limitation reciting that the screen comprises first and second regions in different positions, any two regions of a display that is displaying two different pieces of data satisfies what is claimed.  The aspect of having a customizable screen is not really being recited in the claims such that it has any real meaning because the display can be just displaying a screen that has two regions where conditions of an analyzer are shown in one region and where performance data is shown in another region (side by side, one above the other, etc.).  The BRI of the claim requires nothing more than data being displayed in two regions that occupy different locations on a screen/display, as all data does when it is displayed with other data.  As stated for step 2A, this aspect of the claim is considered to be part of the abstract idea and the use of the display is an additional element.  For this reason the amendment is not seen as requiring any specific GUI with any specific functionality other than mere data display.  There is nothing claimed that gives life and breath to the limitation reciting customization of the screens, because nothing is claimed that recites any functionality to an interface that allows for customization based on input from a user.  Just calling the screen a customized screen is not reciting any functionality to the screen that would constitute an improved GUI when all that is required of the screen is that it display data in two regions that have different positions.  
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using generically recited computers connected through a network, and the claimed display to display data, that are all being used as a tool to execute the abstract idea.    This does not render the claims as being eligible.  See MPEP 2106.05(f) and (h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the issued 2019 PEG.  
	For claims 2-4, 15-20, the applicant is reciting the data that is to be displayed, which is considered to be reciting more about the abstract idea of the claims.  This does not serve to introduce any additional elements to the claimed invention that would provide for integration at the 2nd prong or significantly more at step 2B.  Reciting that the conditions are a status or quality control performance or turnaround time, or a bar chart or line chart, etc. is taken as a further embellishment of the same abstract idea that was found for claim 1.
For claims 5-7, the different screens based on a user logging into a computer is reciting what happens inherently with computers and is taken as a link to computer implementation.  The recitation to having a third region and claiming the information to be displayed is considered to be part of the abstract idea of the claims similar to the first and second regions of claim 1 and similar to that addressed for claims 2-4 with respect to claiming specific data.
For claims 8, 9, 21, 22, the act of updating in response to an update in the database is considered to be a limitation that is further defining the abstract idea of the claims.  Updating information based on new information in a database is just the act of updating data to be shown to a user and is considered to be an element that is part of the abstract idea of the claims.  The recitation to using the controller is taken as a link to computer implementation and has been treated in the same manner that was set forth for claim 1.
For claims 10, 23, reciting the Internet is noted; however, this is a link to generic computing technology and/or is a link to a particular technological environment, and does not provide for integration at 2nd prong or significantly more at step 2B, see MPEP 2106.05(f) and (h).
For claims 11-13, 24-26, reciting that a display is rendered based on a setting is inherent to any and all computer displays and the settings used for the display itself, and is not taken as anything more than a general link to computer implementation that does not provide for integration or significantly more, 2106.05(f) and (h).  
Therefore for the above reasons, claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 14-20, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sysmex WAN clinical laboratory software as disclosed in NPL references “Managing your laboratory ecosystem-The Sysmex WAN Manager reports module” from 2012; “Sysmex America Achieves Clinical laboratory connectively milestone-200th Sysmex WAN middleware placement enables streamlined operations for hospitals nationwide” from 2012; and “Sysmex announces newest version of Clinical laboratory management software improves metrics reporting and operational efficiency” from 2011; in view of  Hume et al. (20130047113).
For claims 1, 2, 4, 14, the cited NPL references are collectively being used as evidence that the Sysmex America Corporation (the assignee or application of the instant invention) produced, sold, and commercially used clinical laboratory software to collect data from laboratory analyzers so that metrics can be generated for various laboratories.  Disclosed is that clinical laboratories measure laboratory performance such as by measuring turnaround time and lab efficiencies in terms of costs, staffing, productivity and a wide variety of other metrics.  While the cited articles are different references they are all disclosing the same system, namely the Sysmex WAN clinical laboratory reporting software.  The NPL references disclose that the WAN software was connecting nearly 600 sites and 1000 instruments in labs across the US and Canada.  Disclosed is that the software was used to measure and report turnaround times and test counts, ratios, information on rerun, reflex, auto-validation and manual validation rates and result statistics, see the “Managing Your Laboratory Ecosystem…” reference.  Also disclosed is that the reports for laboratory metrics can be generated based on site or location, and includes laboratory performance and efficiency measurements, see the “Managing Your Laboratory Ecosystem…” reference.  Disclosed is that the software employs a point and click navigation feature that enables users to quickly develop reports related to optimizing laboratory efficiency.  Disclosed is that real time data is made available to users that has been collected from the various instruments and analyzers used in various labs.  This satisfies the claimed collection of the data from the analyzers via a controller connected to a network.  A communication network is inherent to being able to communicate data such as laboratory metrics to users as disclosed in the NPL documents, and as shown on the screen shots of the “Managing Your Laboratory Ecosystem…” reference.  The Sysmex WAN software also satisfies the claimed display of an index that indicates a status of an entirely of the one or plurality of labs.  This is satisfied by the disclosure to providing users with key metrics such as turnaround times and/or any of the other metrics associated with operating and managing a clinical laboratory that are disclosed by the references as being part of the Sysmex WAN software.  The metrics that are disclosed as being generated by the Sysmex WAN software and that represent the operations and efficiencies of various laboratories satisfy the claimed index.  
Not disclosed by the cited NPL articles is that the condition (status) of the analyzers is shown in a first region and performance of the analyzers is shown in a 2nd region of the display, where the regions are in different positions (this is inherent to any and all data being displayed together at the same time, they inherently occupy different positions or locations on a screen).  The claimed first and second manner of display is noted for claim 14.  The examiner notes they are not claimed as being different manners of display and are broadly reciting two pieces of data being displayed in two regions.  The index of performance in claim 14 is just data per se.
The examiner notes that the NPL documents that are describing the Sysmex system and software teaches that metrics such as performance and status data of various types is made available via manager reports.  NPL reference Managing your laboratory ecosystem-The Sysmex WAN Manager reports module” teaches that laboratory performance and efficiency measurements are provided to users via reports presented via a computer.  The data includes turnaround time, test counts, validation rates, results statistics, etc..  
Hume discloses a system and method for graphically displaying representations of different medical devices being used at a medical facility along with information indicating their status and/or performance, for example see figures 3 or 4.  Figure 3 shows different devices having their status displayed along with other information about the devices, such as alarm status or alert status.  This shows data being displayed in two different regions of the display, where the regions are in different positions or locations on the screen.  For figure 4, disclosed is that in response to a user selecting a given medical device icon the user is given more information about individual medical devices, and this is done by displaying data in different regions of the display such as is shown in figures 5 or 6.  In paragraph 027 Hume discloses the desirability of providing a user with a real time dashboard for lab data that is concerning medical devices, which is similar to and analogous to the purpose and intent of the Sysmex software system.  In paragraph 059 Hume discloses that the graphical interface may be used to display icons for each medical device of a facility and that the user can select an icon which will result in showing further information about that specific medical device.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide the Sysmex WAN laboratory software with the ability to display status information for analyzers in a clinical laboratory in a first region while also displaying performance data in a second region of the display so that the user can view more than one piece of relevant data at a time.  This is just claiming two pieces of data that are both well-known in the art as being provided to a manager, and that is being displayed at the same time so that more than one piece of information is presented to a viewer.  The claimed first and second regions are broadly claimed and read on any two portions of a display that is displaying two pieces of data.  
Applicant should take notice that the BRI of the claimed invention is that the first and second regions are in different positions, because the different sizes according to a user limitation is recited as being in the alternative (use of “or”).  Any two regions of a screen displaying data satisfy what is claimed.
For claims 2, 3, 4, 15-20, in addition to that addressed above, the examiner notes that the claimed data that is being displayed is nothing more than non-functional descriptive material.  The data to be displayed is just static data like data on paper and is not functional in nature such that claiming specific types of data being displayed defines over the cited prior art.  For example the claimed quality control performance of claim 3 is satisfied by the prior art because this is just labeling or name calling data that is merely being displayed.  This kind of limitation is non-functional descriptive material that does not deserve patentably distinguishing weight.  Sysmex teaches data such as number of samples processed in a given time, or how many have been validated or manually reviewed, turnaround time, teaches bar graphs to display data, test counts and ratios (a percentage), etc..
For claims 10, 23, not disclosed is the use of the Internet from outside the laboratory.  The examiner takes official notice of the Internet, and notes that Sysmex is teaching the use of a network to access data from a database.  It would have been obvious to one of ordinary skill in the art to use the Internet to communicate/transmit data.

Claims 5-7, 11-13, 24-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sysmex WAN clinical laboratory software as disclosed in NPL references “Managing your laboratory ecosystem-The Sysmex WAN Manager reports module” from 2012; “Sysmex America Achieves Clinical laboratory connectively milestone-200th Sysmex WAN middleware placement enables streamlined operations for hospitals nationwide” from 2012; and “Sysmex announces newest version of Clinical laboratory management software improves metrics reporting and operational efficiency” from 2011; in view of  Hume et al. (20130047113) in further view of the Sysmex WAM v5.0 User manual from 2013 (cited in parent case, 287 page NPL reference).
For claim 5, 11-13, 24-26, the Sysmex NPL documents and Hume do not teach the claimed different screens according to a user logging in.  
The Sysmex user manual discloses on page 48-49 that users have to log into the system and that they will be provided with a screen that depends on their work areas.  If a user is assigned on discipline, a main menu screen opens, and if a user is assigned more than one discipline, a different screen opens (the discipline screen).  Therefore the screens presented will be different and will depend on the user that is logging in.  Also see pages 242-244 for user profiles that are used to manage user screens.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide the Sysmex system with the ability to present different screens to users based on the user logging in, such as different screens for different users that have different responsibilities or access rights.
With respect to claims 6, and 7, they are reciting a third region is displaying data of workload or number of samples processed.  The examiner has two comments, the first being that the data being displayed is non-functional descriptive material as already addressed and is satisfied by the combined prior art. The second comment is that the data of workloads and number of samples processed are all well known to those of ordinary skill in the art of laboratory analyzers and would have been obvious to provide for display as a third piece of data.  Displaying more than one piece of data at a time on a computer is not novel or non-obvious, this happens all the time and is just reciting the data to be displayed.  The examiner notes that the NPL documents cited for claim 1 teach data such as number of samples processed in a given time, or how many have been validated or manually reviewed, etc., see “Managing your laboratory ecosystem-The Sysmex WAN Manager reports module”, 2nd page.  In other words, the prior art teaches data such as numbers sampled or that represent workload and this satisfies what is claimed and displaying three pieces of data at the same time (inherently in different regions of the display) is obvious to one of ordinary skill in the art.


Claims 8, 9, 21, 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sysmex WAN clinical laboratory software as disclosed in NPL references “Managing your laboratory ecosystem-The Sysmex WAN Manager reports module” from 2012; “Sysmex America Achieves Clinical laboratory connectively milestone-200th Sysmex WAN middleware placement enables streamlined operations for hospitals nationwide” from 2012; and “Sysmex announces newest version of Clinical laboratory management software improves metrics reporting and operational efficiency” from 2011; in view of  Hume et al. (20130047113) in further view of Wakabayashi et al. (20100223556).
For claims 8, 9, 21, 22, not disclosed is that the controller updates the screen in response to updated data.
Wakabayashi et al. teaches a system for viewing information relating to analyzers used in a clinical laboratory environment, see paragraphs 001, 003-004.  Disclosed is that operational status information is being displayed for different analyzers.  This reference is analogous to what is claimed and taught by the Sysmex system references.  Disclosed in paragraph 047 is that data updates are collected so that the data is fresh for an operator such that the most updated status information is to be displayed, see paragraphs 047-049.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide the Sysmex system with the further ability to perform data updates and to update the data being displayed on the screen so that it is updated data, not old data.  This yields predictable results of informing the user of new updated status and operational data for the analyzers of Sysmex.

Note:	The examiner is setting forth an alternate 35 USC 103 rejection below that gives more weight to the claimed limitation of “first and second regions displayed in different positions”.  For purposes of this rejection the examiner has interpreted the claimed limitation to be reciting the use of windows as is very well known in the GUI art, where the windows on a display (GUI) can be moved to different positions and/or changed in size.

Claims 1-4, 10, 14-20, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sysmex WAN clinical laboratory software as disclosed in NPL references “Managing your laboratory ecosystem-The Sysmex WAN Manager reports module” from 2012; “Sysmex America Achieves Clinical laboratory connectively milestone-200th Sysmex WAN middleware placement enables streamlined operations for hospitals nationwide” from 2012; and “Sysmex announces newest version of Clinical laboratory management software improves metrics reporting and operational efficiency” from 2011; in view of  Hume et al. (20130047113), and further in view of Brodhun (6181338).
For claims 1, 2, 4, 14, the cited NPL references are collectively being used as evidence that the Sysmex America Corporation (the assignee or application of the instant invention) produced, sold, and commercially used clinical laboratory software to collect data from laboratory analyzers so that metrics can be generated for various laboratories.  Disclosed is that clinical laboratories measure laboratory performance such as by measuring turnaround time and lab efficiencies in terms of costs, staffing, productivity and a wide variety of other metrics.  While the cited articles are different references they are all disclosing the same system, namely the Sysmex WAN clinical laboratory reporting software.  The NPL references disclose that the WAN software was connecting nearly 600 sites and 1000 instruments in labs across the US and Canada.  Disclosed is that the software was used to measure and report turnaround times and test counts, ratios, information on rerun, reflex, auto-validation and manual validation rates and result statistics, see the “Managing Your Laboratory Ecosystem…” reference.  Also disclosed is that the reports for laboratory metrics can be generated based on site or location, and includes laboratory performance and efficiency measurements, see the “Managing Your Laboratory Ecosystem…” reference.  Disclosed is that the software employs a point and click navigation feature that enables users to quickly develop reports related to optimizing laboratory efficiency.  Disclosed is that real time data is made available to users that has been collected from the various instruments and analyzers used in various labs.  This satisfies the claimed collection of the data from the analyzers via a controller connected to a network.  A communication network is inherent to being able to communicate data such as laboratory metrics to users as disclosed in the NPL documents, and as shown on the screen shots of the “Managing Your Laboratory Ecosystem…” reference.  The Sysmex WAN software also satisfies the claimed display of an index that indicates a status of an entirely of the one or plurality of labs.  This is satisfied by the disclosure to providing users with key metrics such as turnaround times and/or any of the other metrics associated with operating and managing a clinical laboratory that are disclosed by the references as being part of the Sysmex WAN software.  The metrics that are disclosed as being generated by the Sysmex WAN software and that represent the operations and efficiencies of various laboratories satisfy the claimed index.  
Not disclosed by the cited NPL articles is that the condition (status) of the analyzers is shown in a first region and performance of the analyzers is shown in a 2nd region of the display, where the regions are in different positions.  The claimed first and second manner of display is noted for claim 14.  The examiner notes they are not claimed as being different manners of display and are broadly reciting two pieces of data being displayed in two regions.  The index of performance in claim 14 is just data per se.
The examiner notes that the NPL documents that are describing the Sysmex system and software teaches that metrics such as performance and status data of various types is made available via manager reports.  NPL reference Managing your laboratory ecosystem-The Sysmex WAN Manager reports module” teaches that laboratory performance and efficiency measurements are provided to users via reports presented via a computer.  The data includes turnaround time, test counts, validation rates, results statistics, etc..  
Hume discloses a system and method for graphically displaying representations of different medical devices being used at a medical facility along with information indicating their status and/or performance, for example see figures 3 or 4.  Figure 3 shows different devices having their status displayed along with other information about the devices, such as alarm status or alert status.  This shows data being displayed in two different regions of the display, where the regions are in different positions or locations on the screen.  For figure 4, disclosed is that in response to a user selecting a given medical device icon the user is given more information about individual medical devices, and this is done by displaying data in different regions of the display such as is shown in figures 5 or 6.  In paragraph 027 Hume discloses the desirability of providing a user with a real time dashboard for lab data that is concerning medical devices, which is similar to and analogous to the purpose and intent of the Sysmex software system.  In paragraph 059 Hume discloses that the graphical interface may be used to display icons for each medical device of a facility and that the user can select an icon which will result in showing further information about that specific medical device.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide the Sysmex WAN laboratory software with the ability to display status information for analyzers in a clinical laboratory in a first region while also displaying performance data in a second region of the display so that the user can view more than one piece of relevant data at a time.  This is just claiming two pieces of data that are both well-known in the art as being provided to a manager, and that is being displayed at the same time so that more than one piece of information is presented to a viewer.  The claimed first and second regions are broadly claimed and read on any two portions of a display that is displaying two pieces of data.  
With respect to having the two regions be in different positions, assuming this is not taught or satisfied by the combination of Sysmex in view of Hume, the examiner notes that Brodhun teaches in paragraph 010:
(10) The use of windows in a GUI-based system is practically ubiquitous for all modern computer systems. Almost all graphical interfaces display documents and program interface elements in a portion of the screen called a window. Indeed, the use of windows as an interface element has become so popular that it is difficult to imagine a computer program that does not employ some type of windowing environment. In fact, with the advent of multi-tasking and multi-processing computer environments, it is most common to see a computer screen littered with 3, 4, 8, 10 or more overlapping windows open and in use at any given time. With the advent of inexpensive memory and multi-processor based systems, multiple windows may be used to display the process of multiple tasks, all executing simultaneously.

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide the Sysmex WAN laboratory software with the ability to use different windows for the display of data as is well known in the GUI art dating back decades.  The claimed limitation reciting the two regions in different positions, and/or that can be changed in size, is reciting the well known use of windows in a computer graphical display.  Figure 2 shows that the window size and position is variable, and is the same as the applicant has claimed.  It is not novel or non-obvious to employ the use of moveable windows for display of data in a GUI.  
For claims 2, 3, 4, 15-20, in addition to that addressed above, the examiner notes that the claimed data that is being displayed is nothing more than non-functional descriptive material.  The data to be displayed is just static data like data on paper and is not functional in nature such that claiming specific types of data being displayed defines over the cited prior art.  For example the claimed quality control performance of claim 3 is satisfied by the prior art because this is just labeling or name calling data that is merely being displayed.  This kind of limitation is non-functional descriptive material that does not deserve patentably distinguishing weight.  Sysmex teaches data such as number of samples processed in a given time, or how many have been validated or manually reviewed, turnaround time, teaches bar graphs to display data, test counts and ratios (a percentage), etc..
For claims 10, 23, not disclosed is the use of the Internet from outside the laboratory.  The examiner takes official notice of the Internet, and notes that Sysmex is teaching the use of a network to access data from a database.  It would have been obvious to one of ordinary skill in the art to use the Internet to communicate/transmit data.

Claims 5-7, 11-13, 24-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sysmex WAN clinical laboratory software as disclosed in NPL references “Managing your laboratory ecosystem-The Sysmex WAN Manager reports module” from 2012; “Sysmex America Achieves Clinical laboratory connectively milestone-200th Sysmex WAN middleware placement enables streamlined operations for hospitals nationwide” from 2012; and “Sysmex announces newest version of Clinical laboratory management software improves metrics reporting and operational efficiency” from 2011; in view of  Hume et al. (20130047113), in view of Brodhun (6181338), and in further view of the Sysmex WAM v5.0 User manual from 2013 (cited in parent case, 287 page NPL reference).
For claim 5, 11-13, 24-26, the Sysmex NPL documents and Hume do not teach the claimed different screens according to a user logging in.  
The Sysmex user manual discloses on page 48-49 that users have to log into the system and that they will be provided with a screen that depends on their work areas.  If a user is assigned on discipline, a main menu screen opens, and if a user is assigned more than one discipline, a different screen opens (the discipline screen).  Therefore the screens presented will be different and will depend on the user that is logging in.  Also see pages 242-244 for user profiles that are used to manage user screens.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide the Sysmex system with the ability to present different screens to users based on the user logging in, such as different screens for different users that have different responsibilities or access rights.
With respect to claims 6, and 7, they are reciting a third region is displaying data of workload or number of samples processed.  The examiner has two comments, the first being that the data being displayed is non-functional descriptive material as already addressed and is satisfied by the combined prior art. The second comment is that the data of workloads and number of samples processed are all well known to those of ordinary skill in the art of laboratory analyzers and would have been obvious to provide for display as a third piece of data.  Displaying more than one piece of data at a time on a computer is not novel or non-obvious, this happens all the time and is just reciting the data to be displayed.  The examiner notes that the NPL documents cited for claim 1 teach data such as number of samples processed in a given time, or how many have been validated or manually reviewed, etc., see “Managing your laboratory ecosystem-The Sysmex WAN Manager reports module”, 2nd page.  In other words, the prior art teaches data such as numbers sampled or that represent workload and this satisfies what is claimed and displaying three pieces of data at the same time (inherently in different regions of the display) is obvious to one of ordinary skill in the art.


Claims 8, 9, 21, 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sysmex WAN clinical laboratory software as disclosed in NPL references “Managing your laboratory ecosystem-The Sysmex WAN Manager reports module” from 2012; “Sysmex America Achieves Clinical laboratory connectively milestone-200th Sysmex WAN middleware placement enables streamlined operations for hospitals nationwide” from 2012; and “Sysmex announces newest version of Clinical laboratory management software improves metrics reporting and operational efficiency” from 2011; in view of  Hume et al. (20130047113) in view of Brodhun (6181338) and in further view of Wakabayashi et al. (20100223556).
For claims 8, 9, 21, 22, not disclosed is that the controller updates the screen in response to updated data.
Wakabayashi et al. teaches a system for viewing information relating to analyzers used in a clinical laboratory environment, see paragraphs 001, 003-004.  Disclosed is that operational status information is being displayed for different analyzers.  This reference is analogous to what is claimed and taught by the Sysmex system references.  Disclosed in paragraph 047 is that data updates are collected so that the data is fresh for an operator such that the most updated status information is to be displayed, see paragraphs 047-049.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide the Sysmex system with the further ability to perform data updates and to update the data being displayed on the screen so that it is updated data, not old data.  This yields predictable results of informing the user of new updated status and operational data for the analyzers of Sysmex.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14, are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 21, of U.S. Patent No. 10,607,724 in view of Brodhun (6181338).
Although the claims at issue are not identical, they are not patentably distinct from each other because other than minor differences in the words used, the pending claims are considered to be obvious in view of the patented claims and what is known as “windows” in the GUI art.  
The pending claims are reciting a controller connected through a network to a database that analyzer data has been collected into, which is anticipated by the patented claims reciting the same thing but for a minor difference in wording.  The claimed display of the data in a first and second region is satisfied by the patented claims reciting that an index is displayed that is representative or one or more than one laboratory, such that the claim scope includes displaying more than one index as well as just displaying one.  
Not disclosed in the patented claims is that the screen has the two regions with different positions and/or sizes according to the user.
Brodhun teaches in paragraph 010:
(10) The use of windows in a GUI-based system is practically ubiquitous for all modern computer systems. Almost all graphical interfaces display documents and program interface elements in a portion of the screen called a window. Indeed, the use of windows as an interface element has become so popular that it is difficult to imagine a computer program that does not employ some type of windowing environment. In fact, with the advent of multi-tasking and multi-processing computer environments, it is most common to see a computer screen littered with 3, 4, 8, 10 or more overlapping windows open and in use at any given time. With the advent of inexpensive memory and multi-processor based systems, multiple windows may be used to display the process of multiple tasks, all executing simultaneously.

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide the patented claims with the ability to use different windows for the display of data as is well known in the GUI art dating back decades.  The claimed limitation reciting the two regions in different positions, and/or that can be changed in size, is reciting the well-known use of windows in a computer graphical display.  Figure 2 of Brodhun shows that the window size and position is variable, and is the same as the applicant has claimed.  It is not novel or non-obvious to employ the use of moveable windows for display of data in a GUI.  

Response to arguments
	The traversal of the 35 USC 101 rejection is not persuasive.  The applicant has argued that the claims are eligible because they recite an improved GUI with improved functionality.  This is not persuasive.  The applicant argues that the act of displaying data in first and second regions that occupy different locations is an improvement to GUI technology.  The problem with this argument is that the claims do not recite any GUI functionality other than mere data display in two regions, which is considered to be part of the abstract idea at step 2A.  The claims do not require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.  The BRI of the claim is simply that analyzer condition data is displayed in one region of a screen, and performance data is displayed in another region of the screen, where the regions are in different positions (locations).  Any two pieces of data being displayed or shown at the same time (including on paper) occupy different locations/positions and would satisfy what is claimed.  It is very difficult for the examiner to accept the argument that the applicant has improved the GUI art by simply providing data be displayed in two regions of a display, especially when the same can be done using pen and paper.  This argument is not persuasive.  
Additionally, the argued element is also not an improvement to GUI technology when one notes that it is ubiquitous in computing to be able to use windows and screens that display data in different regions and that are moveable, etc..  While the claim is broad and is not reciting moveable window or regions, etc., the argument the applicant is making is that they invented the use of regions on a GUI to display data.  This is something that is very well known in the art and has existed in computing since the 1980s and cannot be accepted as an improvement to the GUI art.  The examiner does not find it reasonable to argue that the applicant has invented a new GUI by just displaying data in two regions of a display when one accounts for the fact that the computing field has been using “windows” for graphical displays for decades.    The 35 USC 101 rejection is being maintained.
With respect to the prior art traversal, it is considered to be moot based on the new grounds of rejection that addresses the amended claims.  The amendments to the claims does not overcome the prior art rejection as set forth in the 35 USC 103 rejection of record.
The Double Patenting rejection has been updated to address the claimed invention and moots the comments from the applicant.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brodhun (6181338) teaches in paragraph 10:
(10) The use of windows in a GUI-based system is practically ubiquitous for all modern computer systems. Almost all graphical interfaces display documents and program interface elements in a portion of the screen called a window. Indeed, the use of windows as an interface element has become so popular that it is difficult to imagine a computer program that does not employ some type of windowing environment. In fact, with the advent of multi-tasking and multi-processing computer environments, it is most common to see a computer screen littered with 3, 4, 8, 10 or more overlapping windows open and in use at any given time. With the advent of inexpensive memory and multi-processor based systems, multiple windows may be used to display the process of multiple tasks, all executing simultaneously.

	This reference clearly shows that as of 2001 it was ubiquitous to use “windows” for computer graphical displays, where the windows can occupy different regions and can even be superimposed over each other in an overlapping manner.  This rebuts the assertion from the applicant that having data displayed in two regions of a screen is an improvement to GUI art and rebuts the assertion that this defines over the prior art as being novel or non-obvious.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687